            Case 20-12168-CSS         Doc 1084-4      Filed 06/03/21      Page 1 of 1




                                   CERTIFICATE OF SERVICE

       I, William D. Sullivan, hereby certify that on the 3rd day of June 2021, a copy of the Motion

of Town Sports International Holdings, Inc. for Reconsideration or Clarification of the Court's

May 20, 2021 Order was electronically filed and served via CM/ECF on all parties requesting

electronic notification in this case in accordance with Del. Bankr. L.R. 9036-1(b) and served via

Electronic Mail on the parties listed below.

 Sean T. Greecher, Esq.                            David L. Buchbinder, Esq.
 Young Conaway Stargatt & Taylor, LLP              Office of the United States Trustee
 1000 North King Street                            844 King Street, Suite 2207, Lockbox 35
 Wilmington, Delaware 19801                        Wilmington, DE, 19801
 sgreecher@ycst.com                                david.l.buchbinder@usdoj.gov

 Jeffrey Chubak                                    Staurt M. Steinberg, Esq.
 Amini LLC                                         Staurt M. Steinberg,P.C.
 131 West 35th Street, 12th Floor                  2 Rodeo Dr.
 New York, NY 10001                                Edgewood, NY 11717-8316
 jchubak@aminillc.com                              ssteinberg@steinbergpc.net

 Julia Klein, Esq.
 KLEIN LLC
 225 West 14th Street, Suite 100
 Wilmington, DE 19801
 klein@kleinllc.com


June 3, 2021                                                 /s/ William D. Sullivan
Date                                                         William D. Sullivan
